t c summary opinion united_states tax_court curtis and annie riggins petitioners v commissioner of internal revenue respondent docket no 19321-08s filed date curtis and annie riggins pro sese patsy a clarke for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined for a deficiency in petitioners’ federal_income_tax of dollar_figure and an accuracy-related_penalty under sec_6662 of dollar_figure petitioner annie riggins did not sign the stipulation of facts nor did she appear for trial the court will dismiss her for failure to properly prosecute her case an appropriate order will be issued the issues for decision are whether petitioners had unreported income from an s_corporation of dollar_figure and are liable for the accuracy-related_penalty under sec_6662 some of the facts have been stipulated and are so found the stipulation of facts and the exhibits received in evidence are incorporated herein by reference petitioners resided in the state of washington when the petition was filed background petitioners reported on schedule e supplemental income and loss of their federal_income_tax return for a dollar_figure flow-through loss from evergreen construction evergreen in curtis riggins petitioner was president and owner of one- third of the shares of evergreen an s_corporation under sec_1361 evergreen was a drywall contractor respondent examined 1the court will dismiss annie riggins for failure to properly prosecute and will enter a decision against her consistent with the decision entered against curtis riggins petitioners’ return and evergreen’s form_1120s u s income_tax return for an s_corporation the examination resulted in a determination that evergreen did not suffer a loss of dollar_figure for but instead earned_income of dollar_figure of which petitioner’s one-third share was dollar_figure discussion generally the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer has the burden of proving that those determinations are erroneous see rule a 290_us_111 in some cases the burden_of_proof with respect to relevant factual issues may shift to the commissioner under sec_7491 petitioner did not argue or present evidence that he satisfied the requirements of sec_7491 therefore the burden_of_proof does not shift to respondent petitioner’s evidence at trial was his testimony that the loss was around about dollar_figure he added that the proof for that is hard because we didn’t keep good records petitioner offered no relevant documentation to dispute respondent’s determination which the court sustains sec_7491 imposes on the commissioner the burden of production in any court_proceeding with respect to the liability of any individual for penalties and additions to tax 116_tc_438 trowbridge v commissioner tcmemo_2003_164 in order to meet the burden of production under sec_7491 the commissioner need only make a prima facie case that imposition of the penalty or addition_to_tax is appropriate higbee v commissioner supra pincite respondent determined that for petitioners underpaid a portion of their income_tax on account of negligence or intentional_disregard_of_rules_and_regulations sec_6662 and b imposes a penalty equal to percent of the portion of the underpayment attributable to negligence or disregard of rules or regulations negligence is defined as any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code and the term disregard includes any careless reckless or intentional disregard see sec_6662 negligence also includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs the accuracy-related_penalty will apply unless petitioner has demonstrated that there was reasonable_cause for the underpayment and that he acted in good_faith with respect to the underpayment see sec_6664 sec_1_6664-4 income_tax regs specifically provides circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of the experience knowledge and education of the taxpayer petitioner has not demonstrated that there was reasonable_cause for the underpayment and that he acted in good_faith with respect to the underpayment respondent’s determination of the accuracy-related_penalty under sec_6662 and b for is sustained to reflect the foregoing will be issued and decision an appropriate order will be entered for respondent
